 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS EUGENE MOORE,                              No. 2:18-cv-2428 MCE KJN P
12                       Plaintiff,
                                                        FINDINGS AND RECOMMENDATIONS
13           v.
14    R. BROWN, et al.,
15                       Defendants.
16

17          By order filed September 7, 2018, plaintiff was ordered to submit the appropriate filing

18   fee within twenty-one days. On October 18, 2018, plaintiff was granted an additional fourteen

19   days in which to pay the filing fee. Fourteen days have now passed, and plaintiff has not

20   responded to the court’s order or paid the appropriate filing fee.

21          In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

22   dismissed without prejudice.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned “Objections

27   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

28   ////
                                                        1
 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: November 27, 2018

 4

 5
     /moor2428.fpf
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
